



Exhibit 10.1
Date Given to Employee: November 13, 2017


SEPARATION, SEVERANCE AND GENERAL RELEASE AGREEMENT
This Separation, Severance and General Release Agreement ("the “Agreement") is
between Dennis McWilliams (“Employee”) and Apollo Endosurgery, Inc. (the
“Company”).
WHEREAS:
a)
Employee has been employed by Company pursuant to an employment agreement, dated
June 1, 2006, as amended (the “Employment Agreement”);

b)
Employee has voluntarily resigned, effective November 13, 2017 (“Separation
Date”); and

c)
The parties desire to settle all claims and issues between Employee and Company
to date, including, but not limited to, Employee’s employment with Company or
the termination of that employment.

THEREFORE:
For mutual consideration the adequacy and sufficiency of which is acknowledged
by the parties, the parties agree as follows:
1.Severance Benefits.
The Company will pay to Employee a total of $175,000, less applicable
withholding. Such amount represents six (6) months’ worth of Employee’s base
salary. The payment will be made in a lump sum, in accordance with the Company’s
normal payroll procedures, within 7 business days following the Effective Date
provided that Employee has not revoked this Agreement. In the event that
Employee breaches this Agreement or the Non-Competition Agreement (as defined
later), the Company may, at its sole election, choose to rescind this Agreement
in which case Employee must also pay back to the Company any severance benefit
Employee has received under this Agreement. Any existing equity awards
previously granted to Employee shall continue to vest until January 15, 2018.
2.Health Insurance; COBRA Rights.
Current healthcare benefits will continue through the end of November 2017. As
required by law, Employee will be offered the opportunity to elect continuation
of coverage under the group medical plan(s) of the Company. Employee will be
provided with the appropriate notices and election forms for this purpose. The
existence and duration of Employee’s continuation rights and/or the continuation
rights of any of Employee’s eligible dependents will be determined in accordance
with the law.
If Employee timely elects group health insurance coverage under COBRA and does
not revoke this Agreement, the Company will pay Employee’s monthly COBRA
premiums (including the cost of coverage for Employee’s dependents if enrolled)
through the earliest of the following (i) July 31, 2018; (ii) the date that
Employee becomes eligible for group health insurance coverage through a new
employer; or (iii) the date that Employee is no longer eligible for COBRA
coverage. Employee must provide prompt written notice to the Company if Employee
becomes eligible for group health insurance coverage


Page 1 of 6

--------------------------------------------------------------------------------





through a new employer before July 31, 2018. The payments under this section
will begin after the Effective Date. No Other Entitlements.
As of the Separation Date, Employee acknowledges that Employee will no longer be
entitled to any other benefits, payments, or contributions from the Company
other than those specifically provided for in this Agreement.
3.Earned Compensation.
Employee specifically acknowledges that, as of the date of Employee’s execution
of this Agreement, Employee has received all wages, employment compensation,
PTO, and reimbursements to which Employee is entitled through and including the
Separation Date.
4.Non-Admission.
The Parties understand and agree that this Agreement does not represent any
admission of liability or misconduct by any person or entity for any purpose.
5.Release.
(a)
General Release.

Employee unconditionally, irrevocably and absolutely releases and discharges
Company, and any parent or subsidiary corporations, divisions or affiliated
corporations, partnerships or other affiliated entities of the foregoing, past
and present, as well as their past and present employees, officers, directors,
shareholders, agents, successors and assigns (collectively, “Released Parties”),
from all claims related in any way to the transactions or occurrences between
them to date, to the fullest extent permitted by law, including, but not limited
to, Employee’s employment with Company, Employee’s separation from Company, and
all other losses, liabilities, claims, charges, demands and causes of action,
known or unknown, suspected or unsuspected, arising directly or indirectly out
of or in any way connected with Employee’s employment with Company. This release
is intended to have the broadest possible application and includes, but is not
limited to, any tort, contract, common law, constitutional or other statutory
claims, including, as applicable, but not limited to alleged violations of Title
VII of the Civil Rights Act, the Family and Medical Leave Act, the Americans
with Disabilities Act, the Equal Pay Act, the Genetic Information
Nondiscrimination Act of 2008, the Lily Ledbetter Fair Pay Restoration Act of
2009, the Employee Retirement Income Security Act, Sections 1981-1983 of Title
42 of the United States Code, the Worker Adjustment and Retraining Notification
Act, the Texas Labor Code, as well as any claims under local statutes and
ordinances that may be legally waived and released, and/or any other federal,
state, or local law (statutory, regulatory or otherwise) that may be legally
waived and released, and claims for promissory estoppel or detrimental reliance,
claims for wages, bonuses, incentive compensation and severance allowances or
entitlements, wrongful discharge, all claims for fraud, slander, libel,
defamation, disparagement, intentional infliction of emotional distress,
invasion of privacy, nonphysical injury, personal injury or sickness or any
other harm, negligence, breach of contract, compensatory or punitive damages, or
any other claim for damages or injury of any kind whatsoever, and all claims for
monetary recovery, including, without limitation, attorneys' fees, experts'


Page 2 of 6

--------------------------------------------------------------------------------





fees, medical fees or expenses, costs and disbursements. Employee expressly
waives any claims he may have with regard to his Employment Agreement, including
without limitation any claim of severance.
(b)
Waiver of Recovery.

Employee expressly waives Employee’s right to recovery of any type, including
damages or reinstatement, in any administrative or court action, whether local,
state or federal, and whether brought by Employee or on Employee’s behalf,
related in any way to the matters released herein.
(c)
Nonwaivable Claims.

The parties acknowledge that this general release is not intended to bar any
claims that, by statute, may not be waived, such as Employee’s right to file a
charge with the National Labor Relations Board or Equal Employment Opportunity
Commission and other similar government agencies. However, Employee hereby
disclaims and waives any right to share or participate in any monetary award
resulting from the prosecution of such charge or investigation. The parties also
acknowledge that this general release is not intended to bar claims for
statutory indemnity, workers’ compensation benefits or unemployment insurance
benefits, as applicable. However, the parties agree that McWilliams’s expert
consulting or other professional activities taken on outside of his employment
with Company would not be covered by any indemnity or insurance agreement
between McWilliams and the Company.
(d)
Discovery of Additional Facts.

Employee acknowledges that Employee may discover facts or law different from, or
in addition to, the facts or law that Employee knows or believes to be true with
respect to the claims released in this Agreement and agrees, nonetheless, that
this Agreement and the release contained in it shall be and remain effective in
all respects notwithstanding such different or additional facts or the discovery
of them.
(e)
Complete Release.

Employee declares and represents that Employee intends this Agreement to be
complete and not subject to any claim of mistake, and that the release herein
expresses a full and complete release and Employee intends the release herein to
be final and complete. Employee executes this release with the full knowledge
that this release covers all possible claims against the Released Parties, to
the fullest extent permitted by law.


Page 3 of 6

--------------------------------------------------------------------------------







6.ADEA Provisions.
Employee acknowledges that Employee is waiving and releasing any rights Employee
may have under the Age Discrimination in Employment Act of 1967 (“ADEA”) and
that this waiver and release is knowing and voluntary.  The Parties agree that
this waiver and release does not apply to any rights or claims that may arise
under ADEA after the Effective Date of this Agreement.  Employee acknowledges
that the consideration given for this waiver and release agreement is in
addition to anything of value to which Employee is already entitled.  Employee
further acknowledges that Employee has been advised by this writing that (a)
Employee should consult with an attorney before executing this Agreement; (b)
Employee has at least 21 days to consider this Agreement; (c) Employee has at
least seven days following the execution of this Agreement to revoke the
Agreement; and (d) this Agreement shall not be effective until the revocation
period has expired and no revocation has been made.  Revocation can be made by
delivering a written notice of revocation to Brian Szymczak by mail, fax, or
email at brian.szymczak@apolloendo.com, at the Austin office location, such that
Mr. Szymczak receives such revocation before midnight, CST on the seventh day
after Employee’s signature below. Assuming that no revocation is made, the
Effective Date of this Agreement is the eighth day after Employee’s signature
below (“Effective Date”). Nothing in this Agreement prevents or precludes
Employee from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs for doing so, unless specifically authorized by
federal law.
7.Representations and Acknowledgements.
Employee represents to each of the Releasees that at no time before Employee’s
execution of this Agreement has Employee filed or caused or permitted the filing
of any charge, claim or action of any kind, nature and character whatsoever,
which Employee may now have or has ever had against any of the Releasees that is
based in whole or in part on any matter released above.
8.Non-Disparagement.
Employee agrees that Employee will not disparage the Company or any of the
Releasees, or any of their respective officers, directors, employees, products
or services.
9.No Future Employment with Company.
Employee represents that Employee does not desire re-employment with Company,
and hereby expressly waives any and all rights, if any, that Employee may have
to employment or consideration for employment with Company.


Page 4 of 6

--------------------------------------------------------------------------------







10.Confidentiality and Return of Company Property.
Employee understands and agrees that as a condition of receiving the severance
benefits, all Company property must be returned to Company within 10 days of the
Separation Date or upon such other date as directed by the Company in writing.
By signing this Agreement, Employee represents and warrants that Employee will
return all Company property, data and information belonging to Company,
including all technical data, marketing materials, customer lists, and
information of whatever nature, as well as any other materials, keys, passcodes,
access cards, credit cards, computers, documents or information, including but
not limited to confidential information in Employee’s possession or control.
Further, Employee represents, warrants, and agrees that Employee shall retain no
copies thereof, including electronic copies and will not disclose such
information to any third party. Employee agrees Employee will not use or
disclose to others any confidential or proprietary information of Company or the
Released Parties in accordance with Employee’s obligations under the
Non-Competition Agreement.
11.Non-Competition.
The Parties acknowledge the Covenant of Non-Competition existing in the
Invention, Confidential Information and Non-Competition Agreement entered
between the Company and Employee September 1, 2006 (the “Invention Agreement”).
The Parties agree to waive Employee’s specific non-competition obligations under
the Invention Agreement after July 31, 2018. With respect to the non-competition
covenant in Section 7 of the Invention Agreement the parties acknowledge and
agree that the Employee is required to request a formal waiver from the Company
releasing him prior to July 31, 2018 from his non-compete obligations in the
Innovations Agreement.
12.Arbitration
Any disputes arising from this Agreement shall be resolved through final,
binding, and confidential arbitration in Austin, Texas before an arbitrator
mutually selected by the parties. In the event the parties cannot agree on an
arbitrator, then each party shall select an arbitrator, both of whom shall
select a third arbitrator and the matter will be submitted to a three-arbitrator
panel. Cost shall be equally split by the parties during the course of the
arbitration, but after hearing all evidence, the arbitrator may alter that
percent of split of cost between the parties as part of the arbitrator’s final
decision.
13.Third Party Beneficiaries.
As third-party beneficiaries of this Agreement, the Releasees (or any of them)
will be entitled to enforce this Agreement in accordance with its terms in
respect of the rights granted to such Releasees. There are no other third-party
beneficiaries to this Agreement.
14.No Precedential Effect.
By entering into this Agreement, it is not the intention of the Company to
establish any policy, procedure, course of dealing or plan of general
application irrespective of any similarity in facts or circumstances involving
such other employee, on the one hand, and Employee, on the other hand.
15.Entire Agreement.
This Agreement contains the entire agreement between the parties with respect to
the subject matter set forth in this Agreement, and supersedes and preempts all
other agreements and obligations


Page 5 of 6

--------------------------------------------------------------------------------





between the parties. The terms and conditions of this Agreement are contractual
and not a mere recital. No part of this Agreement may be changed except in
writing executed by the parties. The parties acknowledge and agree that Employee
has certain continuing obligations as contained in the Invention, Confidential
Information and Non-Competition Agreement, dated September 1, 2006
(“Non-Competition Agreement”). The parties acknowledge and agree that this
Agreement does not affect any of Employee’s obligations and responsibilities in
the Non-Competition Agreement.
16.Choice of Law.
This Agreement will be interpreted in accordance with the laws of the State of
Texas, without reference to its conflicts of laws principles.
17.Headings.
Any titles, captions and headings contained in this Agreement are inserted for
convenience of reference only and are not intended to be a part of or to affect
in any way the meaning or interpretation of this Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date of the last signature affixed below.
READ CAREFULLY BEFORE SIGNING
I have read this Agreement and have had adequate opportunity for review prior to
my signing of this Agreement. I understand that by executing this Agreement I
will relinquish any right or demand I may have against the Releasees.


 
 
 
DENNIS MCWILLIAMS
 
 
 
 
 
 
 
 
 
 
 
Dated:
November 15, 2017
 
/s/ Dennis McWilliams
 
 
 
 
 
 
 
 
 
 
 
 
 
 
APOLLO ENDOSURGERY, INC.
 
 
 
 
 
 
 
 
 
 
 
Dated:
November 15, 2017
 
Mary League
 
 
 
 
Name: Mary League
 
 
 
 
Title: Vice President of Human Resources
 









Page 6 of 6